Citation Nr: 0728360	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  94-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
foot disability from September 18, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, her father and a friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to May 1992, and also had a period of active duty 
for training with the United States Army Reserve from 
December 1981 to April 1982.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 1993 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in December 2004 and September 2006 when it 
was remanded for additional development.


FINDING OF FACT

For the period beginning September 18, 1997, the veteran's 
service-connected left foot disability is shown to have 
caused no more than severe incomplete paralysis.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected left foot disability for the 
period beginning September 18, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (Codes) 
8521, 8621, 8721 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  With respect to the claim decided 
herein, the initial adjudication preceded enactment of the 
VCAA.  The veteran was provided content-complying notice by 
January 2005, March 2006, October 2006 and February 2007 
letters (including, in the January 2005 letter, to submit any 
evidence in her possession pertaining to the claims, and, in 
the March 2006, October 2006 and February 2007 letters, 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  She 
was given ample time to respond.  Thereafter, the claim was 
readjudicated.  See May 2007 Supplemental Statement of the 
Case.

Regarding the duty to assist, the veteran has been afforded 
appropriate VA examinations.  She has not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  Evidentiary development is complete. 
VA's duty to assist is also satisfied.

Rating in Excess of 30 Percent for Left Foot Disability from 
September 18, 1997

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The veteran's 
entire history is reviewed when making disability 
evaluations.  Id.; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
where service connection was previously granted (and the 
initial rating was previously assigned).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned with the grant of service connection, 
evaluation of all of the medical evidence since the grant of 
service connection and consideration of the appropriateness 
of "staged ratings" is required.  See Fenderson, 12 Vet. App. 
at 126.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.
In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The use of terminology such as "mild," 
"moderate" and "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Code 8521 provides the rating criteria for paralysis of the 
external popliteal (common peroneal) nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the external popliteal nerve, which is rated as 40 percent 
disabling, contemplates foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  Disability ratings of 10 percent, 20 percent and 
30 percent are assignable for incomplete paralysis which is 
mild, moderate or severe in degree, respectively.  
38 U.S.C.A. § 4.124a, Code 8521.  Code 8621 refers to 
neuritis of the external popliteal (common peroneal) nerve 
while Code 8721 refers to neuralgia of the external popliteal 
(common peroneal) nerve.

Historically, the veteran's service medical records note that 
she had a ganglion cyst removed from the fifth tendon on the 
dorsal aspect of her left foot in 1990.  Sural and cutaneous 
nerve involvement was noted.  In June 1992, she underwent 
additional surgery on her left foot; the left sural nerve and 
some of its branches were removed.  Thereafter, she 
complained of burning pain in her left foot.  In July 1992, 
it was discovered that she had developed a post-operative 
infection in her left foot.

By rating decision in July 1993, the RO granted service 
connection for residuals of nerve entrapment of the left 
foot, rated 20 percent, effective May 27, 1992.  The veteran 
appealed the rating assigned.  In June 2002 the RO assigned a 
30 percent rating for the service-connected left foot injury 
residuals, effective from September 18, 1997.  Only the 
"stage" of the rating from September 18, 1997, is currently 
before the Board on appeal (the issue of the rating for the 
"stage prior to September 18, 1997, having been decided by a 
September 2006 Board decision).

A June 1998 VA outpatient treatment record notes that the 
veteran was seen with complaints of pain in her left foot and 
ankle.  VA treatment records show that the veteran was seen 
in April 1999 with complaints of severe pain in her left 
foot.  Under local anesthesia, the left superficial peroneal 
nerve was explored and dissection was done.  The diagnosis 
was traumatic neuroma of the left lower leg.

An October 1998 VA examination report notes the veteran's 
complaints of worsening left foot pain and swelling, 
primarily in the lateral aspect of the foot with radiation to 
the entire foot and calf.  She noted that her pain was 
minimally improved with nerve injections.  She reported using 
a cane three or four days a week, and crutches one or two 
times a month.  Upon examination, neurologic, light touch, 
vibratory sense and proprioception were intact in the left 
lower extremity.  Pinprick was noted to be absent on the left 
S1 dermatome.  Deep tendon reflexes were trace.  

In an April 2000 letter, the veteran's private physician 
noted that she had performed several surgeries on the 
veteran's left foot.  She noted the veteran's complaints of 
left foot pain, including her desire to have her foot 
amputated because of the pain.  The private physician was 
unwilling to perform the amputation.

A June 2000 VA treatment record notes that the veteran was 
seen for various complaints, including left ankle pain, 
numbness, tingling and burning.  Methadone and Percocet were 
prescribed.  

A December 2000 VA examination report notes the veteran's 
history of left foot neuromas and current complaints of pain.  
She reported that she was able to walk only one block.  
Examination of the left ankle revealed no tenderness.  There 
was significant pain and limitation of motion with range of 
motion testing.  A February 2001 VA examination report notes 
the veteran's complaints of daily burning and pain in her 
left ankle.  She was unable to walk more that one block, and 
used a cane intermittently.  Examination of the left ankle 
revealed marked tenderness to the ankle scars, pain on motion 
and limitation of motion.  X-rays were normal.  

In May 2002, the veteran underwent implantation of a left 
sciatic nerve electrode and Itrel 3 pulse generator for 
treatment of her left foot pain.  In February 2003, the 
veteran underwent removal of the sciatic nerve electrode and 
pulse generator.  An intrathecal catheter was implanted for 
her chronic left foot pain.  When the veteran was seen for a 
follow-up visit in March 2003, her wounds were healing well, 
she was regaining strength and her pain seemed to be very 
well controlled.

A November 2005 VA examination report notes the veteran's 
complaints of left foot pain.  The veteran was receiving 
continuous pain medication from a pump, but also took 
additional pain medication orally.  Examination revealed a 
painful left foot, aggravated by standing and walking too 
long.

A March 2007 VA examination report notes the veteran's 
history of numbness and parethesias on the lateral aspect of 
the left leg below the calf and on the lateral aspect of the 
left foot.  The examiner noted that the affected muscle was 
the flexor hallicus longus and the affected nerves were the 
sural and the peroneal.  The veteran had a limping gait 
listing to the left.  Nerve conduction studies revealed that 
the left sural sensory response at the lateral malleolus and 
the left peroneal sensory response at the left ankle were 
unobtainable.  The other tibial and peroneal motor responses 
were essentially normal except for borderline low voltage of 
the lateral plantar nerve motor response.  No muscle atrophy 
was present.  There was no abnormal muscle tone or bulk.  
There were no tremors, tics, or other abnormal movements.  
The function of the joints was not affected by the nerve 
disorder.  The examiner noted the presence of neuralgia, but 
indicated there was no neuritis or paralysis.  The diagnosis 
was left foot neuroma, status post-excision with sensory 
nerve loss in the left lateral calf and left lateral foot.  
The examiner noted that the veteran had been unemployed for 
one to two years, but opined that this disability causes no 
significant occupational effects.

The Board finds that for the period beginning September 18, 
1997 the medical evidence of record presents a disability 
picture reflective of no more than severe incomplete 
paralysis of the popliteal nerve, warranting a 30 percent 
rating under Code 8521.  Specifically, throughout the period, 
the severity of the veteran's left foot pain limited her 
ability for prolonged walking or standing.  Furthermore, a 
March 2007 VA examination report notes findings of sensory 
nerve loss in the left lateral calf and left lateral foot.  

However, the evidence of record does not show that a rating 
greater than 30 percent is warranted for the left foot 
disability at any time since September 18, 1997.  
Specifically, the March 2007 VA examiner noted the presence 
of neuralgia.  As was previously noted, neuralgia is to be 
rated with a maximum equal to moderate, incomplete paralysis.  
See 38 C.F.R. § 4.124.  This would be a 20 percent rating 
under Code 8721.  Moreover, the March 2007 VA examiner noted 
that nerve conduction studies revealed no neuritis or 
paralysis.  Under 38 C.F.R. § 4.124a, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The medical evidence of record 
does not show complete external popliteal nerve paralysis, 
which is required for a 40 percent rating.  The March 2007 VA 
examiner noted that there was no paralysis and that the 
function of the joints was not affected by the nerve 
disorder.  There is (and has been) no evidence of foot drop, 
slight droop of first phalanges of all toes, an inability to 
dorsiflex the foot, lost abduction of foot, weakened 
adduction, or anesthesia covering the entire dorsum of the 
foot and toes at any time since September 18, 1997.  
Therefore, there is no basis for assigning a rating in excess 
of 30 percent for the period since September 18, 1997.


ORDER

A rating in excess of 30 percent for left foot disability for 
the period since September 18, 1997, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


